COURT OF APPEALS FOR THE
                                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION

Cause Number:              01-18-00365-CV
Trial Court Cause
Number:                    2018-10744
Style:                     San Jacinto River Authority
                           v Michael A. Burney et al.
Date motion filed*:        December 19, 2018
Type of motion:            motion for extension of time
Party filing motion:       appellant
Document to be filed:      motion for rehearing and en banc reconsideration

Is appeal accelerated?      Yes        No

If motion to extend time:
         Original due date:                              December 19, 2018
         Number of previous extensions granted:          0
         Date Requested:                                 30 days

Ordered that motion is:

              Granted
                     If document is to be filed, document due: January 18, 2019
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                        The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________

Judge's signature: /s/ Michael Massengale
                          Acting individually             Acting for the Court

Panel consists of:     Justices Jennings, Higley, and Massengale

Date: December 20, 2018